DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2, 3, and 5-7, the claim language “in a case” is considered to be conditional and thus renders the scope of the claim unclear.  For examination purposes, it is presumed that the claim limitations are not conditional, i.e. claim 2 requires “the aperture ratios of each of the red sub-pixels and each of the green sub-pixels are constant, the aperture ratios of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2020/0135148 A1) in view of Shin et al. (US 2013/0083092 A1).
In regard to claim 1, Bai et al. discloses a display panel, comprising (see e.g. Figures 1-2): 
a display area 21, a blind hole area 22, and a transition area disposed around the blind hole area 22; 
wherein the transition area is provided with a plurality of pixel units arranged in an array, and 5each of the plurality of pixel units comprises a blue sub-pixel, a red sub-pixel, and a green sub-pixel (see e.g. paragraph [0031]).  
Bai et al. fails to disclose
wherein in the transition area, an aperture ratio of each of the red sub-pixels and an aperture ratio of each of the green sub-pixels are both less than an aperture ratio of each of the blue sub-pixels.
	However, Shin et al. discloses 
(see e.g. Figure 3).
Given the teachings of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Bai et al. with wherein in the transition area, an aperture ratio of each of the red sub-pixels and an aperture ratio of each of the green sub-pixels are both less than an aperture ratio of each of the blue sub-pixels.
	Doing so would provide a display with improved luminosity (see e.g. abstract of Shin et al.).
	In regard to claim 4, Bai et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein in the transition area, an area of each of the red sub-pixels and an area of each of the green sub-pixels are both smaller 20than an area of each of the blue sub-pixels.
However, Shin et al. discloses 
an area of each of the red sub-pixels and an area of each of the green sub-pixels are both smaller 20than an area of each of the blue sub-pixels (see e.g. Figure 3).
Given the teachings of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Bai et al. with wherein in the transition area, an area of each of the red sub-pixels and an area of each of the green sub-pixels are both smaller 20than an area of each of the blue sub-pixels.
Doing so would provide a display with improved luminosity (see e.g. abstract of Shin et al.).
In regard to claim 8, Bai et al. discloses the limitations as applied to claim 1 above, and
(see e.g. Figure 2 and paragraph [0031]).
In regard to claim 12, Bai et al. discloses a display device, comprising the display panel as claimed in claim 1 (see e.g. Figures 1-2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2020/0135148 A1) in view of Shin et al. (US 2013/0083092 A1) and further in view of Chi et al. (US 2020/0312832 A1).
In regard to claim 9, Bai et al., in view of Shin et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the pixel unit further comprises a plurality of pixel electrodes disposed in a fence form, and a distribution density of the 5plurality of pixel electrodes of the plurality blue sub-pixels gradually decreases from the display area toward the blind hole area.
However, Chi et al. discloses (see e.g. Figure 6):
wherein the pixel unit further comprises a plurality of pixel electrodes disposed in a fence form, and a distribution density of the 5plurality of pixel electrodes of the plurality blue sub-pixels gradually decreases from the display area toward the blind hole area.
Given the teachings of Chi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Bai et al., in view of Shin et al., with wherein the pixel unit further comprises a plurality of pixel electrodes disposed in a fence form, and a distribution density of the 5plurality of pixel electrodes 
Doing so would provide a less abrupt change of pixel density in the region of an auxiliary component such as a camera or sensor.

Allowable Subject Matter
Claims 2, 3, and 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 10, the closest prior art references fail to disclose “wherein the pixel unit further comprises a plurality of pixel electrodes disposed in a fence form, and widths of the plurality of pixel electrodes of the plurality blue sub-pixels gradually decrease from the display area toward 10the blind hole area.”
In regard to claim 11, the closest prior art references fail to disclose “wherein the pixel unit further comprises a plurality of pixel electrodes disposed in a fence form, and widths of the plurality of pixel electrodes of the plurality of red sub-pixels and the plurality of green sub-pixels gradually increase from the display area toward the blind hole area.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871